Citation Nr: 1818538	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for rheumatoid arthritis of the left costosternal junction.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and H.G.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2011 and September 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript of the hearing is of record.

In January 2018, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  Additional evidence was submitted during that time period and has been considered in this decision.  38 U.S.C. § 7105(e). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-connected rheumatoid arthritis of the left costosternal junction has been an active process manifested by severe exacerbations occurring four or more times a year; the symptoms have not been totally incapacitating.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent, but no higher, for rheumatoid arthritis of the left costosternal junction have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5002 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.   

Rheumatoid arthritis is rated under Diagnostic Code 5002.  A 20 percent rating is warranted for rheumatoid arthritis as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Service connection for rheumatoid arthritis of the left costosternal junction was granted in the February 2011 rating decision and assigned an initial 10 percent rating, effective October 26, 2010.  The Veteran appealed both the initial rating and the effective date of the grant.  In a March 2011 rating decision, an effective date of November 10, 2009 was granted.  In a September 2014 decision, a 20 percent rating was assigned, effective from the date of entitlement to service connection.  The Veteran continued his appeal with the assigned disability rating only.  

The Veteran and his representative assert that he is entitled to an initial disability rating of 60 percent for his service-connected rheumatoid arthritis of the left costosternal junction.  He asserts that the medical evidence of record supports his reported history of having more than 4 incapacitating exacerbations in a year.  

After a review of all the evidence, the Board finds that the Veteran's service-connected rheumatoid arthritis of the left costosternal junction more nearly approximates the rating criteria for an increased 60 percent initial disability evaluation for the entire rating period on appeal.  The Board acknowledges that the Veteran's symptomatology has varied over the appellate period and that the October 2010 VA examiner did not comment on the number of incapacitating or non-incapacitating episodes the Veteran experienced in the prior year.  The October 2010 examiner did note that he missed between 8 to 10 days of work every year due to the condition's symptoms.  The July 2014 VA examiner and the Veteran's treating VA physician who completed a VA Disability Benefits Questionnaire (DBQ) in December 2017 noted the Veteran's rheumatoid arthritis was active and that he took continual medications for its treatment.  Both providers further noted that the Veteran experienced 4 or more incapacitating episodes and 4 or more non-incapacitating episodes a year.  The July 2014 examiner explained that the Veteran was unable to function during incapacitating exacerbations.  The Veteran's treating physician indicated in the December 2017 DBQ that the incapacitating exacerbations lasted less than a week, with the most recent one in November 2017 lasting for four to five days.  The incapacitating exacerbations caused pain in the Veteran's chest.  The December 2017 DBQ indicates that these exacerbations were severely incapacitating.  Treatment records throughout the appellate period indicate the Veteran had been using the steroid Prednisone for control of his symptoms for many years, and that efforts to wean him from the steroid or to reduce his dose would often trigger an incapacitating exacerbation characterized by debilitating pain.  

In his written assertions, as well as his testimony at the March 2014 DRO hearing and that of his and his wife's (a nurse) at the January 2018 Board hearing, the Veteran has endorsed symptoms of exacerbations that render him unable to drive a car, or to concentrate.  He testified that he tries to sleep for a day or two during exacerbations as a means of avoiding the extreme pain.  During the 2018 Board hearing he testified that the frequency of his exacerbations had increased to 8 or 9 times a year.   

The Board finds the evidence supports a 60 percent disability rating due to evidence that the Veteran has consistently experienced more than 4 incapacitating exacerbations per year which have been shown to be severely incapacitating.  As the medical evidence does not show that his rheumatoid arthritis of the left costosternal junction is totally incapacitating, with constitutional manifestations associated with active joint involvement, the Veteran's symptoms do not more nearly approximate the criteria for a 100 percent rating.  

Accordingly, and resolving all reasonable doubt in the Veteran's favor, an initial 60 percent disability rating, but no higher, is warranted for rheumatoid arthritis of the left costosternal junction.  See 38 C.F.R. § 4.3.


ORDER

A 60 percent, but no higher, initial disability rating for rheumatoid arthritis of the left costosternal junction is granted, subject to the regulations governing the payment of monetary awards.  


REMAND

There is no evidence of record that the RO has yet issued a statement of the case since receiving the Veteran's February 2015 notice of disagreement with the denial of his claim for TDIU in a September 2014 rating decision.  Thus, the Board must remand the issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case on the claim of entitlement to TDIU.  The Veteran and his representative should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the September 2014 rating decision.  See 38 C.F.R. §§ 19.9, 20.200, 20.202, 20.302(b) (2017).  If a timely substantive appeal is filed, all appropriate action must be completed.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


